DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The replacement sheet of drawings was received on July 9, 2020.  These drawings are approved by the Examiner.

Claim Objections
Claim 4 is objected to because of the following informalities:  
With respect to claim 4, the term “the mask imaging device” in lines 3-4 since the mask imaging device was only recited previously in claim 2 and claim 4 currently depends upon claim 1.  To correct this problem, it is suggested that claim 4 be amended to depend upon claim 2 or amend the term “the mask imaging device” in claim 4 to –a mask imaging device--.  
Appropriate correction and/or clarification is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2 and 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Tomomatsu et al. (JP 2013-022743 A) in view of Sadao (JP 08-300615 A).
With respect to claim 1, Tomomatsu et al. (JP 2013-022743 A) teaches a screen printer 1, Fig. 1, and para [0012} comprising: 
a mask holding device 12 configured to hold a mask 13; 
a board device 11 configured to position a board 2 from below with respect to the mask 13 held by the mask holding device 12; 
a squeegee device  14 configured to apply and spread a cream solder Pt (para [0012]) on an upper surface of the mask 13; 
a mask pressing device 41, 42, 33, 63 configured to press the mask 13 at a set pressure by a pusher 33 which is installed on an upper travelling device 31 or a lower travelling device with respect to the mask 13 (para [0026], Fig. 1); 
a mask measurement device 68, 17b, and
a tension measurement device 17, 17d (para [0038], [0039]configured to calculate a tension of the mask 13 based on a measured value of the mask measurement device 68, 17b.
Tomomatsu et al. does not specifically teach the mask measurement device being a device configured to measure the height of the mask and being installed on the upper travelling device or the lower travelling device so as to be opposed to the pusher.  While Tomomatsu et al. calculates the deflection amount of the mask by acquiring the amount by which the squeegee shaft descends when the mask is pressed at a set pressure by the pusher (see paragraphs [0038]-[0039]), one of ordinary skill in the art would recognize that there are a variety of measurements that could be made and used for calculating the screen deflection and/or screen tension.  For example, while Tomomatsu et al. teach determining the mask deflection by acquiring the amount by which the squeegee shaft descends, another possibility to determine mask deflection is to acquiring the change in position of the mask lower surface by measuring a height of the mask lower surface directly.  Note Sadao teaches it is well known in the art to provide a screen printing device including a laser measurement device 19 mounted on a movable table platform 9 (i.e., lower traveling device) of a screen printer 1 in order to acquire the position of the mask lower surface 14 by directly measuring the height of the mask lower surface with the laser measurement device.  See Figures 1-2 and paragraph [0017] of Sadao.  In order to implement the laser measurement device of Sadao in the system of Tomomatsu et al. one of ordinary skill in the art would recognize that the mounting of the laser measurement device would be placed opposite the presser on a lowering traveling unit to allow for direct and unobstructed measurement of the mask height during the different timeframes of Tomomatsu et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a laser measurement mask displacement system including a mask height measurement device on a lower-side travel device disposed on the opposite side of the pusher and measure the change in height of the lower surface of the mask over time as it would simply require the obvious substitution of one known mask measurement device for another with predictable results and to provide a more direct measurement of the screen deflection.      
With respect to claim 2, Tomomatsu et al. teaches the screen printer according to claim 1, wherein the upper travelling device is a squeegee moving table 31 for moving the squeegee device, and wherein the lower travelling device is an imaging device moving table 15 on which a mask imaging device 15b is installed for imaging a mask mark 13m attached to the mask.  See Figures 1 and 3 and paragraphs [0015], [0024], and [0027].
With respect to claim 4, Tomomatsu et al. teaches wherein the mask measurement device is a displacement sensor 68 as described in paragraph [0028].
With respect to claim 5, Tomomatsu et al. as modified renders obvious the tension measurement device being a control device 17 for driving and controlling the respective devices by a printing program, and the control device causes the pusher to position at a predetermined position of the mask, and causes the mask measurement device to position at the position of the pusher correspondingly. Note one of ordinary skill in the art would recognize the need to bring the pusher and mask measurement device into alignment during the measurement so as to ensure accurate measurement of the mask displacement.    
With respect to claim 6, Tomomatsu et al. teaches wherein the tension measurement device determines that the tension of the mask is inappropriate in a case where the measured value by the mask measurement device exceeds a threshold value set in advance, and activates an alarm device to alert a tension NG information.  See paragraphs [0041]-[0043].
With respect to claim 7, Tomomatsu et al. teaches the screen printer further comprises a board imaging device 15a for imaging an identifier 2m attached to the board 2, and wherein the tension measurement device 17 has an information management section 17c for storing information of the board specified by the identifier and the measured value measured by the mask measurement device associated in association with each other.  See, in particular, paragraphs [0024], [0027], [0041], [0044]-[0064].

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Tomomatsu et al. (JP 2013-022743 A) in view of Sadao (JP 08-300615 A) as applied to claims 1-2 and 4-7 above, and further in view of Sinichi et al. (JP 2011-189673 A).
With respect to claim 3, Tomomatsu et al. teaches the screen printer as recited with the possible exception of 4Docket No. 529960USPreliminary Amendmentthe pusher of the mask pressing device being a single-acting air cylinder and the mask pressing device further comprises a pressure adjustment valve which is connected on a flow path for supplying compressed air from an air supply source to the air cylinder.  However, note that the provision of a pusher comprising an air cylinder is well known in the art as exemplified by the air cylinder described in paragraph [0076] of Sinichi et al.  Furthermore the provision of valves and air supply sources for use in an air cylinder actuator is well known in the art.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the pusher of Tomomatsu et al. as modified by Sadao to be an air cylinder including an appropriate air source and valving arrangement as it would simply require the obvious substitution of one known pusher actuator for another to allow for controlled movement of the pusher as desired.  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tomomatsu et al. (JP 2013-022743 A) in view of Sadao (JP 08-300615 A) as applied to claims 1-2 and 4-7 above, and further in view of Hiroyuki et al. (JP 2001-62996 A).
With respect to claim 8, Tomomatsu et al. as modified teaches a screen printer as recited with the exception of the tension measurement device calculating a predicted number of times of printing, of which number indicating tension of the mask having reached a threshold value set for the tension of the mask, the predicted number of times of printing being calculated based on information on the number of times of printing for the mask and the measured value by the mask measurement device. Hiroyuki et al. teach a screen printing arrangement including a tension measurement device that associating and storing a tension value of a mask  and determines the degradation state of the mask from the tension and deflection of the mask over time.  See paragraphs [0047], [0080]-[0083] and Figures 8-10 of Hiroyuki et al.  Additionally note that one of ordinary skill in the art could easily compute a remaining useful life (i.e., number of times of printing) of the screen mask based on the history information shown in Figures 8-10 of Hiroyuki et al.  In view of this teaching, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed subject matter to provide the tension measurement device of Tomomatsu et al. as modified to include calculation of a predicted print number based on the mask measurement device to allow for improved determination of when mask replacement is needed to ensure clear and consistent printing of the paste upon the board.       
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pasqualin et al. (WO 2014/080010 A1) teaches a screen printer with a tension measurement device (i.e., mask reaction force determination device) having similarities to the claimed subject matter that is readily apparent.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESLIE J. EVANISKO whose telephone number is (571) 272-2161. The examiner can normally be reached M-F 8:30-6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen D. Meier can be reached on 571-272-7149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Leslie J Evanisko/Primary Examiner, Art Unit 2853   

lje
June 5, 2022